DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 29 March 2022. Claims 1-4, 7-11, 14-18, and 21-24 are pending in the case. Claims 1, 8, 11, 15, 17-18, and 22-24 were amended. Claims 1, 8, and 15 are the independent claims. This action is non-final. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29th, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-18, and 21-24 are being rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2018/0039519 A1) in view of Gold et al. (US 2012/0117029 A1), further in view of Shimada et al. (US 2012/0159232 A1).
Regarding claim 1, Kumar teaches a computer-implemented method for managing file level restore agents, comprising:
determining, by the data protection appliance, a computing resource usage level of the data protection appliance, wherein the data protection appliance includes a first tier file level restore agent executing thereon (see Kumar, Paragraph [0038], “The communication interface 108 may enable the electronic device 102 to communicate with one or more other electronic devices (e.g., one or more peer devices 104)… the communication interface 108 may enable network (e.g., personal area network (PAN), local area network (LAN), metropolitan area network (MAN), wide area network (WAN), Internet, and/or public switched telephone network (PSTN), etc.) communications.”);

However, Kumar does not explicitly teach:
determining, by the data protection appliance, a computing resource usage level of the data protection appliance, wherein the data protection appliance includes a first tier file level restore agent executing thereon;

Gold teaches:
determining, by the data protection appliance, a computing resource usage level of the data protection appliance, wherein the data protection appliance includes a first tier file level restore agent executing thereon (see Gold, Paragraph [0014], “FIG. 1 is a high-level diagram showing an example of a storage system 100 which may be utilized with backup policies for using different storage tiers.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar (teaching systems and methods for managing processing load) in view of Gold (teaching backup policies for using different storage tiers), and arrived at a method that incorporates backup storage. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of data recovery (see Gold, Paragraph [0002]). In addition, both the references (Kumar and Gold) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

The combination of Kumar, and Gold further teaches:
determining, by the data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by the data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path (see Kumar, Paragraph [0061], “the offloading controller 114 may utilize a hardware register count (over a period of time, for example), task scheduler queue size, an OS measurement, idle task behavior, and/or a running average percentage of processor usage to calculate the processing load as described above. If the processing load falls below a threshold (e.g., a restoration threshold), then the offloading controller 114 may determine to restore one or more tasks 116.”);

However, the combination of Kumar, and Gold do not explicitly teach:
determining, by the data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by the data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path;

Shimada teaches:
determining, by the data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by the data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path (see Shimada, Paragraph [0325], “the restore processor 1504 of the backup server 1338 receives the identifier of the file server 1316. The restore processor 1504 of the backup server 1338 then refers to the storage file list 1505, and for each of the files (the files to be restored) of the file server 1316 identified by the received identifier, the path in the file server 1316 and the path in the backup server 1338 are extracted (S2404).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar (teaching systems and methods for managing processing load) in view of Gold (teaching backup policies for using different storage tiers), further in view of Shimada (teaching failure recovery method for information processing service and virtual machine image generation apparatus), and arrived at a method that incorporates a file restoration process. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of recovering a file (see Shimada, Paragraph [0248]). In addition, the references (Kumar, Gold and Shimada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between the references highly suggests an expectation of success.

	The combination of Kumar, Gold, and Shimada further teaches:
receiving, by the data protection appliance,  from a user a selection of the file from the list of one or more files returned by the first tier file level restore agent, wherein the selection is performed by the user via the one or more browse operations; performing, by the data protection appliance, the data transmission operation over the public network by transmitting only the file that has been selected by the user over the public network from the data protection appliance to the client environment (see Shimada, Paragraphs [0321]-[0335], “the restore processor 1504 of the backup server 1338 refers to the column 1904 of the storage file list 1505 for the path on the file server 1316 of the target file to be restored, and transmits the path to the restore executor 2306 of the virtual machine 2201 (S2405)… After the completion of the restore processing, the client 1306 can execute a file operation on any backup file of the file server 1316, which has been restored to the virtual disk 2214, via the network file system program 2302 of the virtual machine 2201.”).
receiving, by a data protection appliance, a request for performing a first file level restore-associated job from a client environment that is connected to the data protection appliance over a public network, wherein the first file level restore-associated job includes one or more browse operations for selecting a file that was stored to the data protection appliance via a deduplication process, and a data transmission operation for transmitting the file over the public network (see Gold, Paragraph [0043], “storing the backup job in a first state (e.g., as non-deduplicated data) in the first tier based on the backup policy; and in a second state (e.g., as deduplicated data) in the second tier based on the backup policy.” Also, see Shimada, Paragraphs [0056], [0321]-[0335], “the virtual machine operation server 108 transmits a transmission request for the virtual machine image 118 via a web browser 109 to the virtual appliance distribution server 111, and acquires the virtual machine image 118 from a web server 116 in the virtual appliance distribution server 111… The restore processing is started when the system administrator logs in to the virtual machine 2201 from the management server 1301 and instructs the restore executor 2306 of the virtual machine 2201 to start restore processing (S2401).”),

Regarding claim 2, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 1. Kumar further teaches:
in response to a determining that a present time corresponds to a reserved time period, assigning a second file level restore-associated job to a second tier file level restore agent executing in the client environment (see Kumar, Paragraphs [0103]-[0105], “If the electronic device 102 determines that the processing load is greater than a threshold (and/or that a thermal condition is greater than a threshold), the electronic device 102 may communicate 404 with a peer device 104… If the electronic device 102 determines 406 that a peer device is capable of executing the task, the electronic device 102 may offload 408 the task. This may be accomplished as described in connection with one or more of FIGS. 1-3.” Examiner interprets the claim as whether or not the device can handle the task according to process 520 of Figure 5.).

Regarding claim 3, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 2. Kumar further teaches:
wherein each of the first file level restore-associated job and the second file level restore-associated job is a file level restore browse request (see Kumar, Paragraph [0041], “More specific examples of tasks include a maps application, an image processing application (e.g., image enhancement, object detection, object recognition, etc.), a scheduling application, a calendaring application, a word processing application, a spreadsheet application, an email application, a messaging application, a browser application, a social media application, a news application, a game, a media (e.g., audio and/or video) player application, a photo viewing application, and/or one or more subroutines thereof, etc.”).

Regarding claim 4, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 1. Kumar further teaches:
in response to determining that the computing resource usage level of the data protection appliance is not below the first threshold, and not below a second threshold, vacating the second file level restore-associated job from the first tier file level restore agent, and restarting the second file level restore-associated job at the second tier file level restore agent, wherein after the vacating of second file level restore-associated job from the first tier file level restore agent, the computing resource usage level of the data protection appliance stays in a range, which is below the second threshold but not below the first threshold; in response to detecting that the computing resource usage level of the data protection appliance being in the range, assigning a third file level restore-associated job to the second file level restore-associated job to the second tier file level restore agent executing in the client environment (see Kumar, Paragraphs [0090]-[0093], “The electronic device 102 may determine 202 to offload a task being executed on the electronic device 102. This may be accomplished as described in connection with FIG. 1. For example, the electronic device 102 may determine that a processing load has exceeded a threshold, that a thermal condition has exceeded a threshold, that a size of a task scheduler queue has exceeded a threshold, etc… The electronic device 102 may offload 208 the task to the peer device 104.” The task is offloaded when the multiple thresholds are exceeded.).

Regarding claim 7, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 1. Kumar further teaches:
wherein the data protection appliance and the client environment are hosted by different cloud providers or in different geographical regions (see Kumar, Paragraph [0048], “The link 132 may be a direct link, a network link (with or without one or more intervening devices (e.g., routers, switches), for example), an ad-hoc network link, a PAN link, a Bluetooth link, a cellular link, a LAN link, etc. It should be noted that the electronic device 102 and the peer device 104 may be separate devices in some configurations. For example, the electronic device 102 and the peer device(s) 104 may not be integrated into a single device”).

Regarding claim 8, Kumar teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations for managing file level restore agents, the operations comprising: 
determining, by the data protection appliance, a computing resource usage level of the data protection appliance, wherein the data protection appliance includes a first tier file level restore agent executing thereon (see Kumar, Paragraph [0038], “The communication interface 108 may enable the electronic device 102 to communicate with one or more other electronic devices (e.g., one or more peer devices 104)… the communication interface 108 may enable network (e.g., personal area network (PAN), local area network (LAN), metropolitan area network (MAN), wide area network (WAN), Internet, and/or public switched telephone network (PSTN), etc.) communications.”);

However, Kumar does not explicitly teach:
determining, by the data protection appliance, a computing resource usage level of the data protection appliance, wherein the data protection appliance includes a first tier file level restore agent executing thereon;

Gold teaches:
determining, by the data protection appliance, a computing resource usage level of the data protection appliance, wherein the data protection appliance includes a first tier file level restore agent executing thereon (see Gold, Paragraph [0014], “FIG. 1 is a high-level diagram showing an example of a storage system 100 which may be utilized with backup policies for using different storage tiers.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar (teaching systems and methods for managing processing load) in view of Gold (teaching backup policies for using different storage tiers), and arrived at a machine that incorporates backup storage. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of data recovery (see Gold, Paragraph [0002]). In addition, both the references (Kumar and Gold) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

The combination of Kumar, and Gold further teaches:
determining, by the data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by the data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path (see Kumar, Paragraph [0061], “the offloading controller 114 may utilize a hardware register count (over a period of time, for example), task scheduler queue size, an OS measurement, idle task behavior, and/or a running average percentage of processor usage to calculate the processing load as described above. If the processing load falls below a threshold (e.g., a restoration threshold), then the offloading controller 114 may determine to restore one or more tasks 116.”);

However, the combination of Kumar, and Gold do not explicitly teach:
determining, by the data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by the data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path;

Shimada teaches:
determining, by the data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by the data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path (see Shimada, Paragraph [0325], “the restore processor 1504 of the backup server 1338 receives the identifier of the file server 1316. The restore processor 1504 of the backup server 1338 then refers to the storage file list 1505, and for each of the files (the files to be restored) of the file server 1316 identified by the received identifier, the path in the file server 1316 and the path in the backup server 1338 are extracted (S2404).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar (teaching systems and methods for managing processing load) in view of Gold (teaching backup policies for using different storage tiers), further in view of Shimada (teaching failure recovery method for information processing service and virtual machine image generation apparatus), and arrived at a machine that incorporates a file restoration process. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of recovering a file (see Shimada, Paragraph [0248]). In addition, the references (Kumar, Gold and Shimada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between the references highly suggests an expectation of success.

	The combination of Kumar, Gold, and Shimada further teaches:
receiving, by the data protection appliance,  from a user a selection of the file from the list of one or more files returned by the first tier file level restore agent, wherein the selection is performed by the user via the one or more browse operations; performing, by the data protection appliance, the data transmission operation over the public network by transmitting only the file that has been selected by the user over the public network from the data protection appliance to the client environment (see Shimada, Paragraphs [0321]-[0335], “the restore processor 1504 of the backup server 1338 refers to the column 1904 of the storage file list 1505 for the path on the file server 1316 of the target file to be restored, and transmits the path to the restore executor 2306 of the virtual machine 2201 (S2405)… After the completion of the restore processing, the client 1306 can execute a file operation on any backup file of the file server 1316, which has been restored to the virtual disk 2214, via the network file system program 2302 of the virtual machine 2201.”).
receiving, by a data protection appliance, a request for performing a first file level restore-associated job from a client environment that is connected to the data protection appliance over a public network, wherein the first file level restore-associated job includes one or more browse operations for selecting a file that was stored to the data protection appliance via a deduplication process, and a data transmission operation for transmitting the file over the public network (see Gold, Paragraph [0043], “storing the backup job in a first state (e.g., as non-deduplicated data) in the first tier based on the backup policy; and in a second state (e.g., as deduplicated data) in the second tier based on the backup policy.” Also, see Shimada, Paragraphs [0056], [0321]-[0335], “the virtual machine operation server 108 transmits a transmission request for the virtual machine image 118 via a web browser 109 to the virtual appliance distribution server 111, and acquires the virtual machine image 118 from a web server 116 in the virtual appliance distribution server 111… The restore processing is started when the system administrator logs in to the virtual machine 2201 from the management server 1301 and instructs the restore executor 2306 of the virtual machine 2201 to start restore processing (S2401).”),

Regarding claim 9, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 8. Kumar further teaches:
in response to a determining that a present time corresponds to a reserved time period, assigning a second file level restore-associated job to a second tier file level restore agent executing in the client environment (see Kumar, Paragraphs [0103]-[0105], “If the electronic device 102 determines that the processing load is greater than a threshold (and/or that a thermal condition is greater than a threshold), the electronic device 102 may communicate 404 with a peer device 104… If the electronic device 102 determines 406 that a peer device is capable of executing the task, the electronic device 102 may offload 408 the task. This may be accomplished as described in connection with one or more of FIGS. 1-3.” Examiner interprets the claim as whether or not the device can handle the task according to process 520 of Figure 5.).

Regarding claim 10, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 8. Kumar further teaches:
wherein each of the first file level restore-associated job and the second file level restore-associated job is a file level restore browse request (see Kumar, Paragraph [0041], “More specific examples of tasks include a maps application, an image processing application (e.g., image enhancement, object detection, object recognition, etc.), a scheduling application, a calendaring application, a word processing application, a spreadsheet application, an email application, a messaging application, a browser application, a social media application, a news application, a game, a media (e.g., audio and/or video) player application, a photo viewing application, and/or one or more subroutines thereof, etc.”).

Regarding claim 11, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 9. Kumar further teaches:
in response to determining that the computing resource usage level of the data protection appliance is not below the first threshold, and not below a second threshold, vacating the second file level restore-associated job from the first tier file level restore agent, and restarting the second file level restore-associated job at the second tier file level restore agent, wherein after the vacating of second file level restore-associated job from the first tier file level restore agent, the computing resource usage level of the data protection appliance stays in a range, which is below the second threshold but not below the first threshold; in response to detecting that the computing resource usage level of the data protection appliance being in the range, assigning a third file level restore-associated job to the second file level restore-associated job to the second tier file level restore agent executing in the client environment (see Kumar, Paragraphs [0090]-[0093], “The electronic device 102 may determine 202 to offload a task being executed on the electronic device 102. This may be accomplished as described in connection with FIG. 1. For example, the electronic device 102 may determine that a processing load has exceeded a threshold, that a thermal condition has exceeded a threshold, that a size of a task scheduler queue has exceeded a threshold, etc… The electronic device 102 may offload 208 the task to the peer device 104.” The task is offloaded when the multiple thresholds are exceeded.).

Regarding claim 14, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 8. Kumar further teaches:
wherein the data protection appliance and the client environment are hosted by different cloud providers or in different geographical regions (see Kumar, Paragraph [0048], “The link 132 may be a direct link, a network link (with or without one or more intervening devices (e.g., routers, switches), for example), an ad-hoc network link, a PAN link, a Bluetooth link, a cellular link, a LAN link, etc. It should be noted that the electronic device 102 and the peer device 104 may be separate devices in some configurations. For example, the electronic device 102 and the peer device(s) 104 may not be integrated into a single device”).

Regarding claim 15, Kumar teaches a data processing system, comprising: 
a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for managing file level restore agents, the operations including (see Kumar, Paragraph [0061], Figure 1, Memory and Processor);
determining, by a data protection appliance, a computing resource usage level of the data protection, wherein the data protection appliance includes a first tier file level restore agent executing thereon (see Kumar, Paragraph [0038], “The communication interface 108 may enable the electronic device 102 to communicate with one or more other electronic devices (e.g., one or more peer devices 104)… the communication interface 108 may enable network (e.g., personal area network (PAN), local area network (LAN), metropolitan area network (MAN), wide area network (WAN), Internet, and/or public switched telephone network (PSTN), etc.) communications.”);

However, Kumar does not explicitly teach:
determining, by a data protection appliance, a computing resource usage level of the data protection, wherein the data protection appliance includes a first tier file level restore agent executing thereon;

Gold teaches:
determining, by a data protection appliance, a computing resource usage level of the data protection, wherein the data protection appliance includes a first tier file level restore agent executing thereon (see Gold, Paragraph [0014], “FIG. 1 is a high-level diagram showing an example of a storage system 100 which may be utilized with backup policies for using different storage tiers.”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar (teaching systems and methods for managing processing load) in view of Gold (teaching backup policies for using different storage tiers), and arrived at a system that incorporates backup storage. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of data recovery (see Gold, Paragraph [0002]). In addition, both the references (Kumar and Gold) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

The combination of Kumar, and Gold further teaches:
determining, by a data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by a data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path (see Kumar, Paragraph [0061], “the offloading controller 114 may utilize a hardware register count (over a period of time, for example), task scheduler queue size, an OS measurement, idle task behavior, and/or a running average percentage of processor usage to calculate the processing load as described above. If the processing load falls below a threshold (e.g., a restoration threshold), then the offloading controller 114 may determine to restore one or more tasks 116.”);

However, the combination of Kumar, and Gold do not explicitly teach:
determining, by a data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by a data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path;

Shimada teaches:
determining, by a data protection appliance, whether the computing resource usage level of the data protection appliance is below a first threshold; in response to determining that the computing resource usage level of the data protection appliance is below the first threshold, assigning, by a data protection appliance, the one or more browse operations of the first file level restore-associated job to the first tier file level restore agent, which returns a list of one or more files from a specified data path (see Shimada, Paragraph [0325], “the restore processor 1504 of the backup server 1338 receives the identifier of the file server 1316. The restore processor 1504 of the backup server 1338 then refers to the storage file list 1505, and for each of the files (the files to be restored) of the file server 1316 identified by the received identifier, the path in the file server 1316 and the path in the backup server 1338 are extracted (S2404).”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kumar (teaching systems and methods for managing processing load) in view of Gold (teaching backup policies for using different storage tiers), further in view of Shimada (teaching failure recovery method for information processing service and virtual machine image generation apparatus), and arrived at a system that incorporates a file restoration process. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of recovering a file (see Shimada, Paragraph [0248]). In addition, the references (Kumar, Gold and Shimada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between the references highly suggests an expectation of success.

	The combination of Kumar, Gold, and Shimada further teaches:
receiving, by a data protection appliance, from a user a selection of the file from the list of one or more files returned by the first tier file level restore agent, wherein the selection is performed by the user via the one or more browse operations; performing, by a data protection appliance, the data transmission operation over the public network by transmitting only the file that has been selected by the user over the public network from the data protection appliance to the client environment (see Shimada, Paragraphs [0321]-[0335], “the restore processor 1504 of the backup server 1338 refers to the column 1904 of the storage file list 1505 for the path on the file server 1316 of the target file to be restored, and transmits the path to the restore executor 2306 of the virtual machine 2201 (S2405)… After the completion of the restore processing, the client 1306 can execute a file operation on any backup file of the file server 1316, which has been restored to the virtual disk 2214, via the network file system program 2302 of the virtual machine 2201.”).
receiving, by a data protection appliance, a request for performing a first file level restore-associated job from a client environment that is connected to the data protection appliance over a public network, wherein the first file level restore-associated job includes one or more browse operations for selecting a file that was stored to the data protection appliance via a deduplication process, and a data transmission operation for transmitting the file over the public network (see Gold, Paragraph [0043], “storing the backup job in a first state (e.g., as non-deduplicated data) in the first tier based on the backup policy; and in a second state (e.g., as deduplicated data) in the second tier based on the backup policy.” Also, see Shimada, Paragraphs [0056], [0321]-[0335], “the virtual machine operation server 108 transmits a transmission request for the virtual machine image 118 via a web browser 109 to the virtual appliance distribution server 111, and acquires the virtual machine image 118 from a web server 116 in the virtual appliance distribution server 111… The restore processing is started when the system administrator logs in to the virtual machine 2201 from the management server 1301 and instructs the restore executor 2306 of the virtual machine 2201 to start restore processing (S2401).”),

Regarding claim 16, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 15. Kumar further teaches:
in response to a determining that a present time corresponds to a reserved time period, assigning a second file level restore-associated job to a second tier file level restore agent executing in the client environment (see Kumar, Paragraphs [0103]-[0105], “If the electronic device 102 determines that the processing load is greater than a threshold (and/or that a thermal condition is greater than a threshold), the electronic device 102 may communicate 404 with a peer device 104… If the electronic device 102 determines 406 that a peer device is capable of executing the task, the electronic device 102 may offload 408 the task. This may be accomplished as described in connection with one or more of FIGS. 1-3.” Examiner interprets the claim as whether or not the device can handle the task according to process 520 of Figure 5.).

Regarding claim 17, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 16. Kumar further teaches:
wherein each of the first file level restore-associated job and the second file level restore-associated job is a file level restore browse request (see Kumar, Paragraph [0041], “More specific examples of tasks include a maps application, an image processing application (e.g., image enhancement, object detection, object recognition, etc.), a scheduling application, a calendaring application, a word processing application, a spreadsheet application, an email application, a messaging application, a browser application, a social media application, a news application, a game, a media (e.g., audio and/or video) player application, a photo viewing application, and/or one or more subroutines thereof, etc.”).

Regarding claim 18, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 16. Kumar further teaches:
in response to determining that the computing resource usage level of the data protection appliance is not below the first threshold, and not below a second threshold, vacating the second file level restore-associated job from the first tier file level restore agent, and restarting the second file level restore-associated job at the second tier file level restore agent, wherein after the vacating of second file level restore-associated job from the first tier file level restore agent, the computing resource usage level of the data protection appliance stays in a range, which is below the second threshold but not below the first threshold; in response to detecting that the computing resource usage level of the data protection appliance being in the range, assigning a third file level restore-associated job to the second file level restore-associated job to the second tier file level restore agent executing in the client environment (see Kumar, Paragraphs [0090]-[0093], “The electronic device 102 may determine 202 to offload a task being executed on the electronic device 102. This may be accomplished as described in connection with FIG. 1. For example, the electronic device 102 may determine that a processing load has exceeded a threshold, that a thermal condition has exceeded a threshold, that a size of a task scheduler queue has exceeded a threshold, etc… The electronic device 102 may offload 208 the task to the peer device 104.” The task is offloaded when the multiple thresholds are exceeded.).

Regarding claim 21, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 15. Kumar further teaches:
wherein the data protection appliance and the client environment are hosted by different cloud providers or in different geographical regions (see Kumar, Paragraph [0048], “The link 132 may be a direct link, a network link (with or without one or more intervening devices (e.g., routers, switches), for example), an ad-hoc network link, a PAN link, a Bluetooth link, a cellular link, a LAN link, etc. It should be noted that the electronic device 102 and the peer device 104 may be separate devices in some configurations. For example, the electronic device 102 and the peer device(s) 104 may not be integrated into a single device”).

Regarding claim 22, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 1. Shimada further teaches:
wherein the first file level restore agent retrieves data of a mounted virtual machine image from a data storage to return the list of one or more files (see Shimada, Paragraphs [0321]-[0335], “The restore executor 2306 of the virtual machine 2201, when receiving the stub file of the target file to be restored (S2408), stores the received stub file on the virtual disk 2214 (S2409). At this point, the restore executor 2306 of the virtual machine 2201 stores the received stub file at the location of the path received in S2405.”).

Regarding claim 23, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 8. Shimada further teaches:
wherein the first file level restore agent retrieves data of a mounted virtual machine image from a data storage to return the list of one or more files (see Shimada, Paragraphs [0321]-[0335], “The restore executor 2306 of the virtual machine 2201, when receiving the stub file of the target file to be restored (S2408), stores the received stub file on the virtual disk 2214 (S2409). At this point, the restore executor 2306 of the virtual machine 2201 stores the received stub file at the location of the path received in S2405.”).

Regarding claim 24, Kumar in view Gold, further in view of Shimada teaches all the limitations of claim 15. Shimada further teaches:
wherein the first file level restore agent retrieves data of a mounted virtual machine image from a data storage to return the list of one or more files (see Shimada, Paragraphs [0321]-[0335], “The restore executor 2306 of the virtual machine 2201, when receiving the stub file of the target file to be restored (S2408), stores the received stub file on the virtual disk 2214 (S2409). At this point, the restore executor 2306 of the virtual machine 2201 stores the received stub file at the location of the path received in S2405.”).

Response to Arguments
Applicant’s Arguments, filed March 29th, 2022, have been fully considered, but are not persuasive.

Applicant argues on pages 12-13 of Applicant’s remarks that the cited references do not teach or suggest “receiving, by a data protection appliance, a request for performing a first file level restore-associated job from a client environment that is connected to the data protection appliance over a public network, wherein the first file level restore-associated job includes one or more browse operations for selecting a file that was stored to the data protection appliance via a deduplication process, and a data transmission operation for transmitting the file over the public network” (emphasis added). The Examiner respectfully disagrees.

Gold discloses in paragraph [0012], tiers of storage in which one of tiers of storage includes deduplicated data. Shimada discloses in paragraphs [0056], and [0315]-[0335], browsing virtual images in order to retrieve and restore the files on the image. Therefore, in combination, the cited references teach Applicant’s argued claim limitation because Gold discloses a deduplicated storage system, and Shimada discloses restoring files. 

Applicant argues on page 14 of Applicant’s remarks that the cited references do not teach or suggest “performing, by a data protection appliance, the data transmission operation over the public network by transmitting only the file that has been selected by the user over the public network from the data protection appliance to the client environment,” and “a particular file is selected by a user via one or more browse operations, and only that file is transmitted from one system to another” (emphasis added). The Examiner respectfully disagrees.

Shimada discloses in paragraphs [0056] and [0315]-[0335], restoring files from a selected virtual image. Therefore, it is believed that Shimada teaches Applicant’s claimed limitation because the files are restored as requested by the user.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161









/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161